DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 02/09/2022 has been entered. Applicant’s amendments to the specification and claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the previous office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the phone correspondence dated on 02/23/2022 with attorney Ardalan HajiKhalili. Examiner wishes to thank the attorney for their time and consideration regarding the correspondence.
The application has been amended as follows, for claims 1 and 5: 

1.	A device for securely mounting a video doorbell, the device comprising: 
a) a housing for securely containing the video doorbell; and 
b) a bracket assembly configured to removably mount to a dimensional object, the bracket assembly comprising: 
a first bracket portion comprising at least one bracket member configured to extend out from a first edge of said housing at a first end of said bracket member, said bracket member including a hooked portion at an opposed second end of said bracket member; and 
a second bracket portion configured to detachably couple with the first bracket portion, the second bracket portion including a mounting plate, a back plate, at least one bracket member extending from a first edge of said mounting plate to a first edge of said back plate.

5. 	The device of claim 1, wherein the hooked portion of the first bracket portion is configured to detachably couple with the back plate of the second bracket portion.

Allowable Subject Matter
Claims 1-14 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a bracket assembly configured to mount on a dimensional object with a first bracket portion where a bracket ledge of the first bracket portion includes a hooked portion extended from the second end of the ledge, and a second bracket portion detachably couples with the first bracket portion. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious 
The closest prior art, Mota et al. (US 20110243545), Serramalera (US 20120182382, Campbell et al. (US 4817239), and Barber (US 3270333), either singularly or in combination fail to anticipate or render obvious the above described limitations. Notably, Barber describes a first bracket detachably coupled to a second bracket, but in a manner that does not reasonably teach or suggest a possible combination for the first bracket to include a hook shaped bracket ledge. The Barber reference, and therefore, analogous structures with a similar manner of coupling between brackets, do not teach this limitation in combination with a hook shaped bracket ledge. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483